Case 3:19-cv-21215-MAS-DEA Document 1 Filed 12/06/19 Page 1 of 14 PageID: 1




                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY


ANDRE LOVE and CORRINE LOVE,                 ! Civil Case No:
                                             '
        Plaintiffs,
                                             : COMPLAINT
V.

FIFTH THIRD.BANK; and MB                         Jury Trial Demanded.
FINANCIAL BANK, N.A.,

        Defendant(s).

        Plaintiffs Andre Love (hereinafter referred to as "Andre") and Corrine Love (hereinafter
referred to as "Corrine'') residing at 34 Fern Road, East Brunswick, County of Middlesex, State
of New Jersey by way of verified complaint against Defendants herein says:
                                                 PARTIES
        l.          Fifth Third Bank ("Defendant Fifth Third" or "Defendant"), is a bank holding and
financial holding company under the Gramm-Leach-Bliley Act. Defendant's address is P.O. Box
630412, Cincinnati OH 45263.
        2.          MB Financial Bank, N.A. ("Defendant MB Financial" or "Defendant"), is a bank
holding and financial holding company under the Gramm-Leach-Bliley Act. Defendant's address
is 2350 Green Road, Suite 100,- Ann Arbor, :1'1148105.
        3.          Andre and Corrine are residents of the State of New Jersey and reside at 34 Fern
Road, East Brunswick, New Jersey 08816.
                                    JURISDICTION AND VENUE
        4.      .This court hasjurisdiction over this action pursuant to 28 U.S.C. § 1331 because
Andre and Corrine have asserted claims based upon federal law
        5.          This court also has jurisdiction over this action pursuant to 28 U.S.C. §1332
because there is complete diversity of citizenship between the_ parties, and the amount in
controversy exceeds $75,000.00, exclusive of interest artd costs.
        6.          Venue is proper under 28 U.S.C. § 1391(b)(l) and (2). Defendants are present in
the District of New Jersey. All of the events giving rise to Andre and Corrine's claims occurred
in this District.
Case 3:19-cv-21215-MAS-DEA Document 1 Filed 12/06/19 Page 2 of 14 PageID: 2




                                   STATEMENT OF CLAIM
       7.      On or about April 8, 2014, Andre and Corrine purchased the property located at
34 Fem Road, East Brunswick, NJ 08816, hereinafter referred to as "property."
       8.      On or about January 29, 2018, Andre and Corrine refinanced their loan for the
property with MB Financial in the amount of $679~650.00 hereinafter referred to as the
"Defendant MB Financial loan."
       9.      At the time that the Defendant MB Financial loan was obtained, the monthly
principal and interest payments to Defendant.MB Financial totaled approximately $3,400.00.
        10.    At no.time did Andre or Corrine ever miss a monthly payment to Defendant MB
Financial.
       11.     During the loan term a confusion or discrepancy existed with respect to the
payment of the property taxes for the property.
       12.    . Defendant MB Financial acknowledged the discrepancy and agreed that the t,ax
                                                             .      .
discrepancy would be repaid to Defendant MB Financial in equal monthly installments over a
ten-year term in addition to the regular principal and interest payments.
       13.     Subsequent to such. agreement, the loan was assigned by Defendant MB Financial
to Defendant Fifth Third.
       14.     After the Defendant MB Financial loan was assigned, Andre and Corrine
continued to make monthly principal and interest payments to Defendant Fifth Third.
       15.     Andre and Corrine also communicated with Defendant Fifth Third as to how and
where the additional payment for the tax discrepancy Agreement should be tendered.
       16.     Despite many attempted verbal and written communications from Andre and
Corrine and their counsel, Defendant Fifth Third in bad faith never confirmed the method or
means for the tax discrepancy payments.
       17.     Although the only reason the tax discrepancy Agreement payments were not
tendered was specifically due to the fact that Defendant Fifth Third never advised where and
how to pay same, Defendant Fifth Third inappropriately claimed. Andre and Corrine were in
default of the agreement for lack of payment and in bad faith, inappropriately stopped accepting
the principal and interest payments from Andre and Corrine.




                                                  2
Case 3:19-cv-21215-MAS-DEA Document 1 Filed 12/06/19 Page 3 of 14 PageID: 3




       18.     Subsequently and contrary to the tax discrepancy Agreement, Defendant Fifth
Third in bad faith began sending statements demanding payment of over $9,000.00 per month
despite the fact that historically the monthly payment was $3,400.00.
       19.     Still to this date in good faith, Andre and Corrine continued to make the original
monthly payment of $3,400.00.
       20.     Although payments are being tendered in a timely manner by Andre and Corrine,
some payments are being accepted by Defendant Fifth Third but most payments are being
returned.
       21.     Further, even though this issue arose as a result of the actions of Defendant Fifth
Third, Defendant Fifth Third in bad faith posted negative credit markers against Andre and
Corrine which has caused substantial damages to both Andre and Corrine.
       22.     Defendant Fifth Third had knowledge about the tax discrepancy Agreement with
MB Financial and that Andre and Corrine never missed any principal and interest payments since
the inception of the Defendant MB Financial loan with Defendant MB Financial that was
assigned to Defendant Fifth Third.
       23.     Defendant Fifth Third had actual knowledge that Andre and Corrine were
communicating with Defendant Fifth Third and requesting to make payments.
       24.     With knowledge of the above it was inappropriate for Defendant Fifth Third to
post negative credit markers.




                                                3
Case 3:19-cv-21215-MAS-DEA Document 1 Filed 12/06/19 Page 4 of 14 PageID: 4




                                         FIRST COUNT
                                       (Breach of Contract)

       25.     Upon assignment of the Defendant MB. Financial loan, Defendant Fifth Third
accepted the loan terms as successor/assignee.
       26.     Under this assignment Defendant Fifth Third was required to honor the tax
discrepancy Agreement.
       27.     Defendant Fifth Third had an obligation to provide the means and method for
Andre and Corrine to tender payments.
       28.     Defendant Fifth Third breached the Agreement by not providing Andre and
Corrine the opportunity to make payments, by not accepting principal and interest payments, by
demanding higher payments inconsistent with the agreement and by inappropriately posting
negative credit markers.
       29.     As a result of the actions of the Defendant Fifth Third, Andre and Corrine have
and still continue to suffer substantial damages.
       30.     As assignor, Defendant MB Financial is jointly and severally responsible for the
actions of Defendant/Assignee.
       WHEREFORE,. Andre and Corrine demand judgment against Defendants jointly and
severally as follows:
       a)      An Order requiring Defendants to provide Andre and Corrine with the promised
               tax discrepancy payment schedule;
       b)      An Order that requires Defendants to remove any and all negative credit markers
               with all credit agencies associated with any deficiencies associated with the loan
               with Defendants from its inception to the present;
       c)      An Order requiring Defendants to remove any and all penalties, increased interest,
               and fees accumulated on the mortgage loan from the time of the assignment/when
               Defendants first wrongfully failed to provide Andre and Corrine with the ·
               promised Agreement;
       d)      Consequential damages;
       e)      Compensatory damages;
       f)      Prejudgment interest; and
       g)      Any other relief deemed just and proper by the Court.




                                                    4
Case 3:19-cv-21215-MAS-DEA Document 1 Filed 12/06/19 Page 5 of 14 PageID: 5




                                       SECOND COUNT
                                           (Fraud)

        31.     Andre and Corrine incorporate all of the foregoing allegations as if the same were

set forth at length herein.

        32.     Andre and Corrine accepted the terms of the tax discrepancy Agreement and

made numerous attempts to tender payments as required.

        33.     Defendants made misrepresentations of material facts with the intention that

Andre and Corrine rely upon said misrepresentations, and which Andre and Corrine actually did

rely upon to their detriment. The unlawful actions of the Defendants were intentionally

misleading and manipulating, willful; malicious, and done with the intent to defraud.

        34.     The improper actions of the Defendants caused Andre and Corrine to be unable to

tender monthly payments, fall further into arrears, and negatively damaged Andre and Corrine's

credit, based upon false promises, all without the intention to pro\'ide a means of payment and/or

honor the tax discrepancy agreement.

       35.      Defendants, their agents, servants, assigns and employees knew or should have

known that the statements tendered to Andre and Corrine were in fact false and that Defendant

spurposely omitted material facts and that the failure to provide a means of payment would result

in the inability for Andre and Corrine to tender said payment.S.

       36.      The actions of the Defendants, its agents, servants, assigns and/or employees

constitute legal fraud and/or fraudulent inducement upon Andre and Corrine. As a result, Andre

and Corrine have suffered and will suffer substantial damages.

       37.      As assignor, Defendant MB Financial is jointly and severally responsible for the

actions of Defendant Fifth Third /Assignee.




                                                 5
Case 3:19-cv-21215-MAS-DEA Document 1 Filed 12/06/19 Page 6 of 14 PageID: 6




       WHEREFORE, Andre a:nd Corrine demand judgment against the Defendants jointly and
severally as follows:
       a)       An Order requiring Defendants to provide Andre and Corrine with the promised
                tax discrepancy payment schedule; ·
       b)       An Order that requires Defendants to remove any and all negative credit markers
                with all credit agencies associated with any deficiencies associated with. the loan .
              . with Defendants from its inception to the present;
       c)       An Order requiring Defendants to remove any and all penalties, increased interest,
                and fees accumulated on·the mortgage loan from the time of the assignment/when
                Defendant first wrongfully failed to provide Andre and Corrine with the promised
               ·Agreement;
      · d)      Consequential damages;
        e)      Compensatory damages;
        f)      Prejudgment interest; and
        g)      Any other relief deemed just and proper by the Court.




                                       \




                                                 6
Case 3:19-cv-21215-MAS-DEA Document 1 Filed 12/06/19 Page 7 of 14 PageID: 7




                                         THIRD COUNT
                                          (Negligence)

       38.      Andre and Corrine incorporate all the foregoing allegations as same are set forth
at length herein.
       39.     Defendants owe a duty to use reasonable care towards Andre and Corrine in the
performance of all services.
       40.     Defendants breached their duty to Andre and Corrine.
       41.     As a direct and proximate result of Defendants' breach of its duties, Andre and
Corrine have suffered and will suffer substantial damages.
       42.     If the Court finds that the actions of the Defendants were not intentional,
Defendants' actions constitute negligence in violation of New Jersey law.
       43.     As assignor, Defendant MB Financial is jointly and severally responsible for the
actions of Defendant Fifth Third/Assignee.
       WHEREFORE, Andre and Corrine demand judgment against Defendants jointly and
severally as follows:
       a)      An Order requiring Defendants to provide Andre and Corrine with the promised
               tax discrepancy payment schedule;
       b)      An Order that requires Defendants to remove any and all negative credit markers
               with all credit agencies associated with any deficiencies associated with the loan
               with Defendants from its inception to the present;
       c)      An Order requiring Defendants to remove any and all penalties, increased interest,
               and fees accumulated on the mortgage loan from the time of the assignment/when
               Defendant first wrongfully failed to provide Andre and Corrine with the promised
               Agreement;
       d)      Consequential damages;
       e)      Compensatory damages;
       f)      Prejudgment interest; and
       g)      Any other relief deemed
                                  .
                                        just and. proper by the Court.




                                                7
Case 3:19-cv-21215-MAS-DEA Document 1 Filed 12/06/19 Page 8 of 14 PageID: 8




                                      FOURTH COUNT
                                 (Negligent Misrepresentation)

        44.     Andre and Corrine incorporate all of the foregoing allegations as if the same were
set forth at length herein.
        45.     In the event that the Court finds that the misrepresentations made by Defendants
were unintentional      and without the intent to defraud,         Defendants made negligent
misrepresentations of fact which Andre and Corrine relied upon to their detriment.
        46.     As a result of Defendants' negligent misrepresentations, Andre and Corrine have
suffered and will suffer substantial damages.
        WHEREFORE, Andre and Corrine demand judgment against the Defendantsjointly and
severally as follows:
        a)      An Order requiringDefendants to provide Andre and Corrine with the promised
                tax discrepancy payment schedule;
        b)      An Order that requires Defendants to remove any and all negative credit markers
                with all credit agencies associated with any deficiencies associated with the loan
                with Defendants from its inception to the present;
        c)      An Order requiring Defendants to remove any and all penalties, increased interest,
                and fees accumulated on the mortgage loan from the time of the assignment/when
                Defendant first wrongfully failed to provide Andre and Corrine with.the promised
                Agreement;
        d)      Consequential damages;
        e)      Compensatory damages;
        f)      Prejudgment interest; and
        g)      Any other relief deemed just and proper by the Court.




                                                 8
Case 3:19-cv-21215-MAS-DEA Document 1 Filed 12/06/19 Page 9 of 14 PageID: 9




                                             FIFTH COUNT
                                     (New Jersey Consumer Fraud Act)

        47.           Andre and Corrine incorporate all of the foregoing allegations as if the same were
set forth at length herein.
        48.           Defendants and Plaintiffs are "persons" within the meaning of§ 56:8-l(d).
        49.           Defendants employed unconscionable commercial practices,· false promises,
omissions .and/or misrepresentations· in violation of N.J.S.A. §56:s.:.2. Further, in connection
              .                                             '                '                    .

with the agreement between the parties, Defendant violated New Jersey and Federal statutes and
regulations designed to protect consumersincluding but not limited to the New Jersey Consumer
Fraud Act and New Jersey Administrative Code violatiop.s.
        50.           Specifically, the unconscionable business practices of Fifth Third·Bank and MB
                                              '·
Financial deliberately
                    .
                       and in bad faith iead Andre and Corrine t6 default by failing to comply.
with the agreement arid provide a means and method of tendering tax discrepancy payments and
by subsequently demanding inappropriately higher payments inco~sistent with the ~greement.
                  '                   ~       .

        51.           Andre and Corrine reasonably relied on the advice and direction of Defendants
during the loan term.
        52.           As a result of the above said actions, Andre and Corrine have suffered and will
suffer substantial damages.
       WHEREFORE, Andre and Corrine d~mand judgment against the Defendants jointly and
se~erally as follows:
                                                                .                .
       a)             An Order requiring Defendants to provide Andre and Corrine with the promised
                      tax discrepancy payment schedule;       .
       b)             An Order that requires Defehd~nts to :renfove any and all negative credit markers
                      with all credit agencies .associated with any deficiencies associated with the loan
                      with Defendants from its inception to the present;
       c)             An Order requiring Defendants to remove any and all penalties; increased interest,
                      and fees accumulated on the mortgage loan from the time of the assignment/when
                      Defendant first wrongfully failed to provide Andre and Corrine with the promised
                      Agreement;
       d)             Consequential damages;
       e)             Compensatory damages;
       f)             Prejudgment interest; and
       g)             Any other relief deemed just and proper by the Court.



                                                       9
Case 3:19-cv-21215-MAS-DEA Document 1 Filed 12/06/19 Page 10 of 14 PageID: 10




                                            SIXTH COUNT
                              (Real Estate Settlement and Procedures Act)

        53.     Andre and Corrine incorporate all of the foregoing allegations as if the same were
set forth at length herein.
        54.     The actions of the Defendants constitute a violation of numerous federal and state ·
statutes/laws including but not limited to the Federal Real Estate Settlement and Procedures Act
and other miscellaneous banking regulations.
        55.     As a result of the unlawful actions of the Defendants, Andre and Corrine have and·
will suffer substantial damages.
       WHEREFORE; Andre and Corrine.demand judgment against the Defendants jointly and
severally as follows:
       a)      An Order requiring Defendants to provide Andre and Corrine with the promised
               tax discrepancy payin~nt schedule;
       b)      An Order that requires Defendants to remove any and all negative credit markers
               with all credit agencies associated with any deficiencies associated with the loan
               with Defendants from its inception to the present;
       c)      An Order requiring Defendants to remove any and all penalties, increased interest,
               and fees accumulated on the mortgage loan from the time of the assignment/when
               Defendant first wrongfully failed to provide Andre and Corrine with the promised
               Agreement;
       d)      Consequential damages;
       e)      Compensatory damages;
       t)      Prejudgment interest; and
       g)      Any other relief deemed just and proper by the Court. ·




                                                  10
Case 3:19-cv-21215-MAS-DEA Document 1 Filed 12/06/19 Page 11 of 14 PageID: 11




                                      SEVENTH COUNT
                                      (Unjust Enrichment)

        56.     Andre and Corrine incorporate all of the foregoing allegations as if the same were
set forth at length herein.
        57.     The unlawful prolonged delays and actions of the Defendants caused the
Defendants to charge Andre and Corrine additional interest, penalties fees and costs none of
which would exist but for the unlawful actions of the Defendants.
        58.     The delays and additional costs render an improper additional payment obligation
to the Defendant Fifth Third.
        59.     Further, despite' the unlawful actions of the Defendants, Andre and Corrine
continued to tender principal and interest payments but the Defendants did not properly accept
and allocate the payments tendered by Andre and Corrine which provides additional
inappropriate income to the Defendants to the detriment of Andre and Corrine.
       60.      The Defendants have been unjustly enriched by said actions and Andre and
Corrine should receive reasonable credit.
       61.      The failure to provide such reasonable credit constitutes unjust enrichment to the
benefit of the Defendants and causes Andre and Corrine to suffer substantial damages.
       WHEREFORE, Andre and Corrine demand judgment against the Defendants jointly and
severally as follows:
       a)      An Order requ.iring Defendants to provide Andre and Corrine with the promised
               tax discrepancy payment schedule;
       b)      An Order that requires Defendants to remove any and all negative credit markers
               with all credit agencies associated with any deficiencies associated with the loan
               with Defendants from its inception to the present;
       c)      An Order requiring Defendants to remove any and all penalties, increased interest,
               and fees accumulated on the mortgage loan from the time of the assignment/when
               Defendant first wrongfully failed to provide Andre and Corrine with the promised
               Agreement;
       d)      Consequential damages;
       e)      Compensatory damages;
       t)      Prejudgment interest; and
       g)      Any other relief deemed just and proper by the Court.




                                                11
Case 3:19-cv-21215-MAS-DEA Document 1 Filed 12/06/19 Page 12 of 14 PageID: 12




                                           EIGHTH COUNT
                                         (Promissory Estoppel)

         62.     Andre and Corrine incorporate all the foregoing c)]legations as same are set forth
 at length herein.
         63.     In the alternative, if the Court does not find that a contract existed between Andre
 and Corrine and Defendants pursuant to the tax discrepancy Agreement, Andre and Corrine
. reasonably relied upon the promises of Defendant to their detriment.
         64.     Based upon the foregoing, Defendants are liable to Andre and Corrine under the
 doctrine of promissory estoppel. ···
         65.     As a result of Defendants' actions, Andre and Corrine have suffered, suffers, and
 will suffer substantial damages. .· ·
         WHEREFORE, Andre and Corrine demand judgment againstthe Defendants jointly and
 severally as follows:
         a)      An Order requiring Defendants to provide Andre a:nd Corrine with the promised
                 tax discrepancy payment schedule;                     .            .
         b)      An Order that requires Defendants to remove any and all negative credit markers
                 with all credit agencies associated with any deficiencies associated with the loan
                 with Defendants from its inception to the present;
         c)      An Order requiring Defendants to remove any and all penalties, increased interest,
                 and fees accmnulated .on the mortgage loan from the time of the assignment/when
                 Defendant first wrongfully failed to provide Andre and Corrine with the promised
                 Agreement;         .
         d)    · Consequential damages; ·
         e)      Compensatory. damages;
         f}      Prejudgment interest; and .
         g)      Any other.relief deemed just and proper by the Court.




                                                  12
Case 3:19-cv-21215-MAS-DEA Document 1 Filed 12/06/19 Page 13 of 14 PageID: 13




                                       · NINTH COUNT
                             (Violation ofFederal Banking Statute)

       66.     Andre and Corrine incorporate aH the foregoing allegations as same are set forth
at length herein.
       67.      The conduct of Defendants as described above, constitutes violations of various

state and federal banking statutes and regulations.

       68.     As a result of Defendant's actions, Andre and Corrine have suffered, suffers, and
will suffer substantial damages.
       WHEREFORE, Andre and Corrine demand judgment againstthe Defendants jointly and
severally as follows:
       a)       An Order requiring Defendants to provide Andre and Corrine with the promised
                tax discrepancy payment schedule;
       b)       An. Order that requires Defendants to remove any and all negative credit markers
                with all credit agencies associated. with any deficiencies associated with the loan
                with Defendants from its inception to the present;
       c)       An Order requiring Defendants to remove any and all penalties, increased interest,
                and fees accumulated on the mortgage loan from the time of the assignment/when
                Defendant first wrongfully failed to provide Andre and Corrine with the promised
                Agreement;
       d),      Consequential damages;
       e)       Compensatory damages;
       f)     . Prejudgment interest; and
       g)       Any other relief deemed just and proper by the Court.




                                                 13
Case 3:19-cv-21215-MAS-DEA Document 1 Filed 12/06/19 Page 14 of 14 PageID: 14




                            DESIGNATION OF TRIAL COUNSEL
       Pursuant to the provisions of R. 4:25-4, Brian L. Whiteman, Esq. is designated as trial
counsel on behalf of the Plaintiffs.




Dated: December 3, 2019                       By:
                                                       rian L. Whiteman,
                                                      For the Firm


                                        JURY DEMAND
       Plaintiffs hereby demand trial by jury on a11 triable issues raised.


                                                      WHITEMAN LAW GROUP, LLC
                                                      Attorney for Pl · f s


Dated: December 3, 2019                       By:
                                                       nan L. Whiteman,
                                                      For the Firm


                          CERTIFICATION PURSUANT TOR. 1:4-8.
       Plaintiffs' counsel certifies that they have read the pleadings and to the best of this
signatory's knowledge, information and belief, there are good grounds to support the pleadings,
that the pleadings do not contain any scandalous or indecent matter and that the pleadings are not
interposed for delay. For a wi11ful violation of this rule, counsel may be subject to appropriate
disciplinary action and/or subjectto punishment for contempt.




Dated: December 3, 2019
                                                      Brian L. Whiteman,
                                                      For the Firm




                                                 14
